Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 8 (line 5), the phrase “wherein phase shifter each stage” has been replaced with --wherein each phase shifter stage-- merely to correct the obvious typographical error.


Allowable Subject Matter
The terminal disclaimer filed on 7/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,505,511 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach: wherein each attenuator stage is configured with components to provide an associated value of signal attenuation; and wherein the associated value of signal attenuation for a plurality of the attenuator stages is a function of a corresponding bit position weight determined by applying a bit position weighting function that produces intermediate steps of signal attenuation having a resolution finer than the signal attenuation value of a lowest-valued attenuator stage (Claims 2-4); or wherein each attenuator stage is configured with components to provide an associated value of signal attenuation; and wherein the associated value of signal attenuation for a plurality of the attenuator stages is a function of a corresponding bit position weight determined by applying a bit- Page 2of 7-Customer No.:179,854Office Action Date: April 26, 2022 Attorney Docket No.: PER-243-PCT-USSubmission Date: July 25, 2022Application No.:17/115,368position weighting function that produces intermediate steps of signal attenuation having a resolution finer than the signal attenuation value of a lowest-valued attenuator stage (Claims 5-7); or wherein each phase shifter stage is configured with components to provide an associated value of signal phase shift; and wherein the associated value of signal phase shift for a plurality of phase shifter stages is a function of a corresponding bit position weight determined by applying a bit position weighting function that produces intermediate steps of signal phase shift having a resolution finer than the signal phase shift  value of a lowest-valued phase shifter stage (Claims 8-10); or the claimed method including configuring each attenuator stage with components to provide an associated value of signal attenuation; and setting the associated value of signal attenuation for a plurality of attenuator stages as a function of a corresponding bit position weight determined by applying a bit position weighting function that produces intermediate steps of signal attenuation having a resolution finer than the signal attenuation value of a lowest-valued attenuator stage (Claims 11-13); or the claimed method including configuring each attenuator stage with components to provide an associated value of signal attenuation; and setting the associated value of signal attenuation for a plurality of attenuator stages as a function of a corresponding bit position weight determined by applying a bit position weighting function that produces intermediate steps of signal attenuation having a resolution finer than the signal attenuation value of a lowest-valued attenuator stage (14-16); or the claimed method including configuring each phase shifter stage with components to provide an associated value of signal phase shift; and setting the associated value of signal phase shift for a plurality of phase shifter stages as a function of a corresponding bit position weight determined by applying a bit position weighting function that produces intermediate steps of signal phase shift having a resolution finer than the signal phase shift value of a lowest-valued phase shifter stage (Claims 17-19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843